F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                        UNITED STATES CO URT O F APPEALS
                                                                          April 23, 2007
                              FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                           Clerk of Court

    JA Y A IN SWO R TH ,

               Plaintiff-Appellant,

      v.                                                    No. 06-5126
                                                   (D.C. No. 04-CV-694-JHP-PJC)
    INDEPENDENT SCHOOL DISTRICT                             (N.D. Okla.)
    N O . 3 O F TU LSA CO U N TY ,
    O K LA H OMA ,

               Defendant-Appellee.



                               OR D ER AND JUDGM ENT *


Before H E N RY, B AL DOC K , and M U RPH Y, Circuit Judges.




           Plaintiff Jay Ainsw orth appeals from the district court’s entry of summary

judgment in favor of defendant Independent School District No. 3 of Tulsa

County, Oklahoma (the School District) on his claim of discrimination under the




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (ADA). W e have

jurisdiction under 28 U.S.C. § 1291. W e affirm.

                                  I. Background

      Except for a few noted disputes between the parties, the record establishes

the following facts when viewed in the light most favorable to M r. Ainsworth, see

Baca v. Sklar, 398 F.3d 1210, 1216 (10th Cir. 2005). M r. Ainsw orth, who suffers

from an epileptic condition called partial complex seizure disorder, began serving

as a substitute teacher for the School District on August 20, 2001. W hen he

applied for the position, he did not indicate that he suffered from any serious

physical condition that could limit his job performance. Sometime in October

2001, M r. Ainsworth became dizzy after arriving at North Intermediate High

School for a substitute assignment and was helped to the nurse’s office. He then

called the School District’s substitute coordinator, LaureAnn Price, and told her

that he might not be able to teach that day because his epilepsy medication was

too high and causing him dizziness. He later called M s. Price to say he would be

able to complete his assignment, at which time she gave him an additional

assignment to teach another class that day.

      Thereafter, M r. A insworth continued to receive substitute assignments.

One of those assignments occurred on November 15 when he substituted in an

eighth-grade math class at Haskell M iddle School. The next day, a number of

students told their regular teacher, Robin Emerson, about M r. Ainsw orth’s

                                         -2-
behavior. According to M s. Emerson’s affidavit, the students told her that

M r. Ainsworth had written the word “sex” on the overhead projector and

displayed it on the screen, “instructed the students to discuss their sex lives w ith

one another,” “licked the chalkboard in a lewd and lascivious manner,” and

“forcibly removed a piece of chalk from a student’s hand and pushed the student

into the hallway where he remained unsupervised for the entire hour.” A plt.

App., Vol. II at 368-69, ¶ 4.

      M s. Emerson notified the Haskell principal, Phillip Tucker, who went to the

classroom and observed the w ord “sex” written on the overhead projector. He

then instructed the school’s main-office secretary, Penny Ayers, to contact

M s. Price, relate the reported conduct to her, and ask that M r. Ainsworth not be

assigned to Haskell again. M s. Ayers did so by an email sent at 9:28 a.m. on

November 16, 2001. The email reported that M r. Ainsw orth “asked the students

to discuss their sexual relations with the class.” Id. at 450. It also reported that

“he wrote the word ‘sex’ on the overhead and divided the class into groups and

instructed them to discuss their relations w ith each other. . . . He [also] took chalk

from [a student’s] hand and physically pushed her away” from the blackboard.

Id. M s. Ayers requested that M r. Ainsworth not be assigned to Haskell again.

      The parties dispute what happened next. According to M s. Price’s

affidavit, she informed her supervisor, Cathey M etevelis, of the allegations.

M s. M etevelis is the School District’s D irector of Human Resources and is

                                           -3-
responsible for ultimate employment decisions. At the time, she had never met

M r. Ainsworth and claims she did not know anything about his epilepsy. After

considering the allegations, M s. M etevelis decided that M r. Ainsworth should not

receive any more substitute assignments from the School District. M s. Price then

sent a reply email to M s. Ayers, stating that M r. Ainsworth would “never again at

ANY school” teach as a substitute. Id. at 455. The reply email was sent on

November 16, 2001, at 9:28 a.m. See id. M r. Ainsworth, however, argues that

because the date and time of M s. Price’s reply is the same as the date and time of

M s. Ayers’s email, it was impossible for M s. Price to consult with M s. M etevelis

before sending her reply, and that it was M s. Price who made the decision.

       Despite the decision not to give him any more assignments, M r. Ainsw orth

continued to teach as a substitute for the School District after November 16. This

occurred because individual schools often bypassed the system for obtaining

substitutes. That system required schools who needed a substitute to leave a

message with M s. Price and wait for her to find a substitute, which often resulted

in a failure to ensure full staffing by the start of the school day. Instead, an

individual school often directly contacted a teacher who previously had

substituted for it.

       On December 7, M r. Ainsw orth substituted in a sixth-grade multimedia

class at Sequoyah M iddle School. Students there reported to their principal that

M r. Ainsw orth tried to use a computer to access a w ebsite blocked by the school’s

                                           -4-
filtering software. W hen the principal went to the classroom, she observed

M r. Ainsworth seated at a computer terminal with a web browser open and not

exercising proper control over the students. The principal instructed her assistant

to contact M s. Price and request that M r. Ainsworth not be assigned to Sequoyah

again.

         W hen M s. M etevelis found out that M r. Ainsworth w as still teaching as a

substitute, she reaffirmed her decision to remove him from the list of substitute

teachers and notified all of the schools of that decision directly. Because the

notification was not completed until December 14, M r. Ainsw orth was able to

work two additional assignments on December 12 and 13. M s. M etevelis stated

in her affidavit that M r. Ainsworth should never have subbed for the School

District after November 16, 2001, and that she remained unaware of his

impairment in December 2001. M r. Ainsw orth claims that he had a seizure

during one of his December assignments but could not recall the precise date. Id.,

Vol. I at 148 (Ainsw orth Dep. at 232:8-14).

         Several weeks later, M r. Ainsworth asked M s. Price why he was not

receiving assignments. She reportedly told him it was because teachers w ere

requesting other persons as preferred substitutes. In M arch 2002, M r. Ainsw orth

learned from a third party that he had been removed from the list of substitute

teachers for not follow ing proper procedures concerning student assignments.




                                            -5-
      M r. Ainsworth filed a charge of discrimination with the Oklahoma H uman

Rights Commission (OHRC), which found that because the School District could

not provide any direct evidence that he had committed any of the alleged acts, it

had failed to provide a legitimate business reason for removing him from the list

of approved substitute teachers. The OHRC therefore concluded there was

reasonable cause to believe that the School District had discriminated against

M r. Ainsworth based on his disability.

      M r. Ainsworth then filed this action in Oklahoma state court, which the

School District removed to federal court. In its motion for summary judgment,

the School District argued that M r. Ainsw orth could not establish the third

element of a prima facie case of discrimination— that his employment was

terminated under circumstances giving rise to an inference of discrimination. The

School District also argued that M r. Ainsw orth could not establish that its

proffered reason for discharging him— his conduct in the eighth-grade math class

at Haskell M iddle School— was pretextual. The district court granted the motion,

first finding that M r. Ainsworth w as not disabled under the A DA. But because

the parties had not questioned whether M r. Ainsworth was disabled under the

ADA, the court did not base its decision on that finding. Instead, the court

determined that M r. Ainsworth could not establish the third element of his prima

facie case and, in the alternative, that he could not establish pretext.

M r. Ainsworth appealed.

                                          -6-
                                   II. Discussion

      A. G eneral Legal Standards.

      W e review the district court’s grant of summary judgment de novo, using

the same legal standard applicable in the district court. Baca, 398 F.3d at 1216.

Summary judgment should be granted “if the pleadings, depositions, answ ers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law .” Fed. R. Civ. P. 56(c). Under this

standard, we view the evidence, and draw all reasonable inferences from it, in the

light most favorable to the nonmoving party. Baca, 398 F.3d at 1216.

      Because M r. Ainsworth does not rely on any direct evidence of

discrimination, the burden-shifting framew ork outlined in M cDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802-04 (1973), and its progeny governs the

analysis of his claims. See Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 & n.3

(10th Cir. 1997) (applying M cDonnell Douglas in A DA context). On summary

judgment, “a plaintiff initially must raise a genuine issue of material fact on each

element of the prima facie case.” Id. If a plaintiff establishes a prima facie case,

the burden shifts to the defendant “to offer a legitimate nondiscriminatory reason

for its employment decision.” Id. If the defendant comes forward with such a

reason, “the burden then reverts to the plaintiff to show that there is a genuine




                                         -7-
dispute of material fact as to whether the employer’s proffered reason for the

challenged action is pretextual— i.e., unworthy of belief.” Id. (quotation omitted).

      B. Prima facie case

      To establish a prima facie case of disability discrimination under the ADA ,

a plaintiff must demonstrate that (1) he is disabled within meaning of the ADA ;

(2) he is qualified to perform the essential functions of the job, with or without

reasonable accommodation; and (3) his employer terminated his employment

under circumstances that give rise to an inference that the termination was based

on his disability. Id. The parties do not dispute that M r. Ainsworth is disabled

within the meaning of the ADA, and the district court did not base its disposition

on its contrary finding. 1 Therefore, we will assume without deciding that

M r. Ainsworth has established the first prong of his prima facie case. Because

the second prong is not in dispute, we may proceed to the third. “The third prong

of the test requires the plaintiff to present some affirmative evidence that

disability was a determining factor in the employer’s decision,” a burden that is

“not onerous” but also “not empty or perfunctory.” Id. at 1323-24.



1
       Regarding the district court’s discussion of the first element of the prima
facie case, M r. Ainsw orth’s counsel states that the court “decided sua sponte to
lecture” the parties, a “tactic,” counsel contends, that “serves only to poison the
well, or at least to misdirect appellate attention from the poverty of the greater
part of the district court’s reasoning.” Aplt. Opening Br. at 6. This is but one
example of counsel’s many statements that evidence disrespect for the district
court and a lack of professionalism. This court will not tolerate similar conduct
by counsel in the future.

                                         -8-
      W e first reject M r. Ainsworth’s argument that the district court required

him to produce direct evidence of, and prove, causality in order to avoid

summary judgment. The court recited the test quoted above from M organ and

discussed some of the circumstantial evidence on which M r. Ainsw orth relied in

reaching its finding that M r. Ainsworth had presented “no competent evidence”

of causality, Aplt. App., Vol. I at 322, and it did not require him to prove a causal

connection, but only to “‘present some affirmative evidence that disability was a

determining factor’” in the employment decision, id. at 321 (quoting M organ,

108 F.3d at 1323-24).

      M r. Ainsw orth next raises a number of points concerning the court’s

finding that he had not met his burden on the third prong of his prima facie case.

He first directs us to a letter M s. M etevelis sent to the OHRC in M ay 2002 and a

summary prepared by the OHRC in September 2003. 2 In her letter, M s. M etevelis

stated that neither she nor M s. Price had “any record of any purported ‘disability’

impacting M r. Ainsw orth” and were not aw are “of any difficulties which his




2
       As w ith most of his references to the record, M r. Ainsw orth fails to cite to
the precise page where the court may find the materials on which he relies.
Instead, he cites to portions of his summary judgment response brief, apparently
expecting us to cross-reference the exhibits cited in that brief and locate the
precise page in the record where the supporting documentation resides. Such
circuitous referencing is extremely inefficient for the court and is contrary to
Fed. R. App. P. 28(a)(9)(A ), which requires that an appellant’s brief contain
“appellant’s contentions and the reasons for them, with citations to the authorities
and parts of the record on which the appellant relies.”

                                          -9-
purported disability may have caused in his functioning as a substitute teacher.”

Id. at 170. The OHRC summary notes this statement, then continues with the

following: “M s. M etevelis later stated that [M r. Ainsworth] had had a seizure on

October 31, 2001. Evidence demonstrated that [he] did not even work” on that

date. Id. at 260. M r. Ainsworth characterizes M s. M etevelis’s statements as

conflicting testimony regarding her awareness of his impairment that creates a

fact issue precluding summary judgment at the prima face stage of the analysis.

      Contrary to M r. Ainsw orth’s contention, and as the School District points

out, neither of these statements constitutes “testimony” by M s. M etevelis. In any

event, the two statements do not create a conflict concerning whether

M s. M etevelis was aware of M r. Ainsworth’s impairment in November 2001. The

OHRC summary indicates only that sometime after writing her M ay 2002 letter,

M s. M etevelis stated that M r. A insworth had had a seizure in October 2001.

Assuming the OHRC summary is an accurate portrayal of a statement

M s. M etevelis actually made, the statement does not say anything regarding the

state of her knowledge, or of the School District’s records, in November 2001.

Accordingly, there is no conflict betw een the statements.

      M r. Ainsw orth next contends that because M s. Price knew of his

impairment and recommended that M s. M etevelis remove M r. Ainsworth from the

list of substitute teachers, the decision was discriminatory. The School District

dismisses the factual allegation concerning M s. Price’s role in the decision as

                                         -10-
mere speculation, but M s. M etevelis stated in her letter to the OHRC that

M s. Price had in fact made such a recommendation. See id. at 171. Although it

is undisputed that M s. Price became aware of his impairment in October 2001,

M r. Ainsworth has not provided any affirmative evidence that her

recommendation was motivated by discrimination. And while we have held that

an employer must know of a disability before it can be held liable under the ADA,

see Whitney v. Bd. of Educ., 292 F.3d 1280, 1285 (10th Cir. 2002), it does not

follow that a reasonable inference of discrimination may be draw n from mere

awareness of a disability or that mere awareness is affirmative evidence that may

establish the third element of the prima facie case. M s. Price’s mere awareness of

M r. Ainsworth’s impairment, particularly when viewed in conjunction with the

fact that she continued to give him assignments after gaining that awareness, does

not constitute affirmative evidence that disability was a determining factor in her

recommendation. 3

3
      M r. Ainsworth mistakenly relies on Olson v. General Electric Astrospace,
101 F.3d 947 (3d Cir. 1996), Kimbro v. Atlantic Richfield Co., 889 F.2d 869
(9th Cir. 1989), and Breda v. Wolf Camera & Video, 222 F.3d 886 (11th Cir.
2000), to suggest that mere knowledge of an impairment by an employee who
recommends an adverse employment decision is sufficient to avoid summary
judgment at the third prong of the prima facie case. None of these extra-circuit
cases concerned whether mere awareness of a disability constituted affirmative
evidence that the disability was a motivating factor in either a supervisor’s
recommendation or the ultimate employment decision. Olson concerned whether
there was “a genuine issue of material fact as to whether [the employer] perceived
[the employee] as disabled” based on a supervisor’s perception and whether the
supervisor’s perception affected an adverse hiring recommendation. 101 F.3d
                                                                       (continued...)

                                        -11-
      M r. Ainsworth also makes much hay out of the undisputed fact that

M s. Ayers’s email and M s. Price’s reply both occurred at 9:28 a.m. on

November 16. Viewed in the light most favorable to M r. Ainsworth, the

immediacy of the reply suggests that M s. Price may not have had enough time to

consult with M s. M etevelis before responding, as she maintains. But no

reasonable inference of discrimination can be drawn from this. At most,

M s. Price’s contention that she talked to M s. M etevelis first, if viewed as untrue,

suggests only that she had overstepped her authority by relating a decision to

M s. Ayers that indisputably was M s. M etevelis’s to make. And based on the

content of M s. Ayers’s email, M s. Price’s response was a justifiable

one— M r. Ainsworth himself admitted as much at his deposition when he agreed

that conduct such as that reported by the students justified discharging a teacher.

See Aplee. Supp. App. at 16-17 (Ainsw orth Dep. at 160:13 to 161:4). M oreover,

M r. Ainsw orth has offered nothing that contradicts the fact that M s. M etevelis

and M s. Price discussed the matter at some point and that M s. M etevelis made the

ultimate decision on November 16.



3
 (...continued)
at 955. Kimbro concerned whether a supervisor’s knowledge could be imputed to
the company for purposes of a failure-to-accommodate claim where the supervisor
had a company-mandated duty to communicate that knowledge to management.
See 889 F.2d at 876-77. The relevant issue in Breda was w hether a supervisor’s
knowledge that an employee has been sexually harassed can be imputed to an
employer w ho has a policy directing employees to report harassment to their
supervisor. See 222 F.3d at 889-90.

                                          -12-
      M r. Ainsworth’s final argument on the third prong of his prima facie case

centers on the fact that he continued to receive assignments after M s. Price’s

email to M s. Ayers. He contends that those assignments, combined with the

purported fact that he was not actually removed from the list of substitute

teachers until after his December seizure, would permit a jury to find that he was

not fired for the Haskell incident but because of his disability. This argument

overlooks two facts that he has failed to place in dispute. First, M s. Price did not

give him assignments after November 16; those assignments w ere due to

individual schools bypassing M s. Price and obtaining substitutes directly.

Second, the decision was made on November 16, before his December seizure. 4

      C. Pretext

      Despite finding that M r. Ainsworth could not establish his prima facie case,

the district court provided an alternate basis for its disposition, that

M r. Ainsworth could not establish pretext. “Pretext can be shown by such

4
       M r. Ainsw orth suggests that the temporal proximity between M s. Price’s
awareness and her recommendation amount to affirmative evidence of
discriminatory motive. But as we have explained in analyzing pretext related to a
retaliation claim, “w e have never allowed even very close tem poral proximity
[taken alone] to operate as a proxy for [a plaintiff’s] evidentiary requirement” but
instead require “temporal proximity plus circumstantial evidence of
[discriminatory] motive”). Campbell v. Gambro Healthcare, Inc., 478 F.3d 1282,
1290 (10th Cir. 2007) (quotations omitted; first alteration and emphasis in
original). As w e have concluded that none of the circumstantial evidence to
which M r. Ainsworth points constitutes affirmative evidence of discrimination,
the temporal proximity between the School District’s awareness and the
employment decision stands alone and is insufficient to carry his burden on the
third prong of his prima facie case.

                                          -13-
weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in

the employer’s proffered legitimate reasons for its action that a reasonable

factfinder could rationally find them unw orthy of credence and hence infer that

the employer did not act for the asserted non-discriminatory reasons.” M organ,

108 F.3d at 1323 (quotations omitted). “‘[A] plaintiff’s prima facie case,

combined with sufficient evidence to find that the employer’s asserted

justification is false, may perm it the trier of fact to conclude that the employer

unlawfully discriminated.’” Young v. Dillon Cos., 468 F.3d 1243, 1250 (10th Cir.

2006) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148

(2000)) (emphasis in Young).

      The “nature and quantum of plaintiff’s proof is key” because evidence that

the employer’s proffered nondiscriminatory reason is false “‘will not always be

adequate to sustain . . . liability.’” Young, 468 F.3d at 1250 (quoting Reeves,

530 U.S. at 148) (emphasis in Reeves). Thus, a plaintiff must present enough

evidence to permit a factfinder to conclude, “‘based on a preponderance of the

evidence, that discrimination was a determinative factor in the employer’s

actions— simply disbelieving the employer is insufficient.’” Id. (quoting M iller v.

Eby Realty Group LLC, 396 F.3d 1105, 1111 (10th Cir. 2005) (emphasis in

Young). In evaluating the sufficiency of the pretext evidence, we do not ask

“whether the employer’s proffered reasons were wise, fair or correct, but whether

it honestly believed those reasons and acted in good faith upon those beliefs.”

                                          -14-
Rivera v. City and County of Denver, 365 F.3d 912, 924–25 (10th Cir. 2004)

(quotation and alterations omitted). The relevant inquiry is how the facts

appeared to the decision-maker, and a decision is not converted into pretext

simply because it appears in hindsight to be a poor business judgment. See id.

at 925. The courts do not “act as a super personnel department, second guessing

employers’ honestly held (even if erroneous) business judgments.” Young,

468 F.3d at 1250 (quotation omitted).

      M ost of M r. Ainsw orth’s pretext argument concerns inconsistencies in

accounts given by M s. M etevelis, M s. Emerson, and five of the students that were

in the Haskell class on November 15 concerning M r. Ainsworth’s alleged conduct

that day. The inconsistencies concern minor details of the alleged conduct or

variations in characterizing it and were given well after the conduct was reported

by M s. Ayers. As such, the inconsistencies are immaterial— they do not suggest

that the employment decision was not made in good faith and on an honestly held

belief arising from the conduct reported in M s. Ayers’s email. M oreover,

inconsistencies between the students’ recollections, which were given nearly four

years after the incident, are not germane to the pretext analysis because the

students did not make the decision, the School District did. W e conclude

therefore that the School District’s proffered reason is not “so weak that a rational

factfinder could infer that [the School District’s] expressed reason for terminating

[M r. Ainsworth] must have been pretextual.” Rivera, 365 F.3d at 925. Again,

                                         -15-
M r. Ainsworth admitted that conduct such as M s. Ayers reported would be

grounds for discharging a teacher. Aplee. Supp. App. at 16-17 (Ainsworth Dep.

at 160:13 to 161:4).

      M r. Ainsw orth also contends that the School District did not follow its

policy of investigating allegations of substitute misconduct. In support, he cites

to the notes compiled by an OHRC investigator during an interview with

M s. Price in which she reportedly stated that a principal “usually” gets

corroboration from the students before asking her not to assign the substitute

teacher to the school again. See Aplt. App., Vol. I at 165. W e have recognized

that “[a]n employer’s failures to follow written or unwritten policy may support a

showing of pretext, particularly if other similarly-situated employees were treated

differently.” Campbell, 478 F.3d at 1291. Assuming that the notes are an

accurate rendition of a statement M s. Price actually made, the statement of what

is “usually” done hardly amounts to evidence of a policy concerning

investigations of alleged substitute misconduct, the violation of which might

suggest pretext. Nor has M r. Ainsworth provided any evidence that

similarly-situated employees were treated differently than him. W hether or not

Principal Tucker should have spoken w ith the students in M s. Emerson’s class

before reporting the allegations to M s. Price, therefore, is a matter of business

judgment that we will not revisit. See Young, 468 F.3d at 1250. So, too, is the




                                         -16-
question of whether M s. Price or M s. M etevelis should have conducted further

investigation.

      On this same point, M r. Ainsw orth also directs us to a statement in

M s. M etevelis’s letter to the OHRC investigator— that the School District

removed M r. A insworth from the list of substitute teachers after an investigation.

This statement does not suggest pretext because it is accurate— M s. Emerson and

Principal Tucker did investigate, just not as thoroughly as M r. Ainsw orth would

have liked. And the alleged inadequacy of the investigation does not convert the

proffered basis for the employment decision into pretext for discrimination.

      Finally, M r. Ainsworth takes issue with the district court’s finding that any

alleged failure to engage in the interactive process did not show pretext. The

interactive process generally begins w hen an employee provides notice of his

disability to his employer and “express[es] a desire for reassignment if no

reasonable accommodation is possible in the employee’s existing job.” Smith v.

M idland Brake, Inc., 180 F.3d 1154, 1171-72 (10th Cir. 1999). Arguably,

M r. A insworth provided notice of his disability to the School District on two

occasions— in October 2001 when he reported his dizziness to M s. Price and in

December when he had a seizure while on an assignment. 5 But he has not


5
      W e agree with the district court that the students’ complaints about the
incident at Haskell M iddle School were “so completely unrelated to [his] physical
impairments as to provide no notice whatsoever to the School District that it
                                                                       (continued...)

                                         -17-
suggested, and the record does not reflect, that he ever expressed the requisite

desire for reassignment after either incident. Thus, the School District’s

obligation to engage in the interactive process was never triggered; consequently,

the purported failure cannot show pretext. Furthermore, any alleged failure to

engage in the interactive process after the December seizure is irrelevant to the

reason the School District decided in November to remove him from the list of

substitute teachers. 6

       D. Failure to Accommodate Claim

       The final argument we discern in M r. Ainsworth’s briefs concerns the

district court’s conclusion that he had not pleaded a separate claim for failure to

accommodate his disability. W e agree with the district court. Although the

initial pleading in this case contains the sentence, “Defendant did not at any time

make an effort to engage in an interactive process to attempt to accommodate

Plaintiff’s disability,” A plt. App., Vol. I at 18, ¶ 17, a status report filed nearly

six m onths later lists only one claim, wrongful discharge in violation of the A D A ,

see id. at 310. Furthermore, when asked at his deposition whether the School

District failed to accommodate his impairment, he replied that “they did what

they needed to do to enable me to do my duties as a substitute teacher.” Aplee.

5
 (...continued)
needed to engage in the interactive process.” Aplt. App., Vol. I at 325.
6
     For the same reasons stated in note four, supra, we reject M r. Ainsw orth’s
temporal-proximity argument with respect to his evidence of pretext.

                                          -18-
Supp. App. at 38 (Ainsw orth Dep. at 187:22-23); see also id. at 34, 35

(Ainsworth Dep. at 183:4-11, 184:13-15) (answering that there was no time when

the School District failed to assist him and that he was not asserting a claim for

failure to accommodate his disability).

      Even if the status report and M r. Ainsw orth’s admissions do not fatally

undermine any failure-to-accommodate claim that he may have raised in his

initial pleadings, he failed to exhaust his administrative remedies as to the claim.

The district court did not address this issue, but “[w]e may affirm the district

court for any reason supported by the record.” Baca, 398 F.3d at 1216 (quotation

omitted).

      “A plaintiff’s claim in federal court is generally limited by the scope of the

administrative investigation that can reasonably be expected to follow the

charge . . . .” M acKenzie v. City & County of Denver, 414 F.3d 1266, 1274

(10th Cir. 2005). The only reference in M r. Ainsworth’s charge of discrimination

that could be treated as a failure-to-accommodate claim is the bare statement that

“[i]n or around December 2001, I was sick due to my disability while substitute

teaching at Sequoyah M iddle School.” Aplee. Supp. App. at 41. There is no

allegation that the School District failed to accommodate him on that or any other

occasion. Instead, he references only his discharge. The O HRC’s case summary

does not discuss accommodation at all— it is limited to M r. Ainsw orth’s

discharge, indicating that the OHRC did not treat his charge as setting forth a

                                          -19-
failure-to-accommodate claim. Accordingly, assuming M r. Ainsworth asserted

such a claim in this action, we conclude that he failed to exhaust his

administrative remedies and therefore the district court lacked subject matter

jurisdiction over it. See M cKenzie, 414 F.3d at 1274 (administrative exhaustion

of A DA claims is jurisdictional prerequisite to suit in federal court).

                                   III. Conclusion

      For the foregoing reasons, the judgment of the district court is AFFIRM E D.


                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




                                          -20-